Order entered December 2, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-15-00610-CV

                                  DONALD L. WISE, Appellant

                                                   V.

                              VONDA LEA MITCHELL, Appellee

                            On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-14-03556-2

                                               ORDER
       We GRANT appellee’s November 30, 2015 motion for permission to file a supplemental

brief. We ORDER the supplemental brief tendered to this Court by appellee on November 30,

2015 filed as of the date of this order.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE